EXHIBIT 10.26

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

 

RECITAL

 

INTERLEUKIN GENETICS, INC., employer, and KENNETH S. KORNMAN, an employee, do
mutually desire to amend an existing employment agreement dated December, 1999
and incorporated herein by reference as follows.

 

AMENDMENT TO THE EMPLOYMENT AGREEMENT

 

The employer and the employee agree that as of January 31, 2002, that Section 3
of the December 1999 employment agreement is amended by DELETING the words:

 

“In addition, at such time as a new President or Chief Executive Officer is
recruited and hired by the Employer, Employee’s salary shall automatically be
adjusted to equal on a per month basis, at least eighty-five percent (85%) of
the guaranteed, non-discretionary compensation being paid such new President or
Chief Executive Officer.”

 

Said amendment shall not change employee’s current compensation.

 

 

In witness whereof, the parties have executed this amendment as of December 21,
2001.

 

 

EMPLOYER

 

EMPLOYEE

 

 

 

 

 

Interleukin Genetics, Inc.

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Philip R. Reilly

 

By

/s/ Kenneth S. Kornman

 

 

Philip R. Reilly, CEO

 

 

Kenneth S. Kornman

 

 

 

 

 

135 Beaver Street

 

135 Beaver Street

 

Waltham, MA

 

Waltham, MA

 

 

--------------------------------------------------------------------------------